Citation Nr: 0821848	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-40 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for bilateral hearing loss disability.

4.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of May 2005 and December 2005 rating decisions 
rendered by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In September 2006, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folders.  

In August 2007, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) in Washington, DC for 
additional development.  The case has been returned to the 
Board for further appellate action.

The issue of entitlement to a TDIU is addressed in the remand 
that follows the order section of this decision.






FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment that more nearly approximates reduced 
reliability and productivity than deficiencies in most areas.

2.  Bilateral hearing loss disability is not the result of an 
event not reasonably foreseeable, carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in the furnishing of medical 
treatment.  

3.  Tinnitus is not the result of an event not reasonably 
foreseeable, carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in the furnishing of medical treatment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for bilateral hearing loss disability have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.361 (2007).

3.  The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for tinnitus have not been met.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a disability rating higher than 50 
percent for his service-connected PTSD, and compensation 
under 38 U.S.C.A. § 1151 for hearing loss and tinnitus 
claimed as due to interferon treatments.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA in July 2005 
for his 1151 claims, prior to the initial adjudication of 
those claims.  He was provided notice as to the PTSD claim in 
August 2005.  Although this notice was not provided before 
the initial adjudication of the PTSD claim and notice with 
respect to the effective-date element of the claims was not 
provided until March 2006, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
receipt of all pertinent evidence, the claims were 
readjudicated.  There is no reason to believe that any 
ultimate decision of the RO would have been different had 
appropriate notice been provided at an earlier time.  
Moreover, the Board has determined that neither compensation 
under 38 U.S.C. § 1151 nor an increased rating for PTSD is in 
order.  Therefore, the failure to provide earlier notice with 
respect to the effective-date element of the claims or the 
disability element of the § 1151 claims is clearly no more 
than harmless error. 

The Board notes that the Court has recently provided guidance 
with respect to the notice that is necessary in increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

In this case, the August 2005 and March 2006 letters informed 
the veteran that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  They also 
included information on how VA determines the disability 
rating by use of the rating schedule, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain), to include 
treatment records, Social Security determinations, statements 
from employers concerning the impact of the disability on the 
veteran's employment, and statements from persons concerning 
their observations of how the disability has affected the 
veteran.  They also informed the veteran of the assistance 
that VA would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.





Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The veteran is currently assigned a 50 percent disability 
rating for PTSD.  Following its review of the record, the 
Board has determined that the impairment from the disability 
does not more nearly approximate the deficiencies in most 
areas required for a higher rating than the reduced 
reliability and productivity contemplated by the assigned 
rating.  

VA examinations to assess his degree of impairment due to 
PTSD were conducted in December 2004 and January 2006, with 
an addendum dated in August 2007.  These examination reports 
show moderately severe PTSD.  Specifically, the Board notes 
that neither suicidal nor homicidal ideation is noted in any 
of the medical evidence of record.  In the December 2004 
examination, the examiner noted that the veteran appeared 
somewhat more mentally focused and expressive on that day 
than he did at previous evaluations.  (The veteran had a 
prior PTSD examination in January 2003.)  However, the doctor 
opined that overall functioning had declined as a result of 
increasingly severe health problems and the cumulative toll 
this was taking on the veteran.  These health problems were 
noted to include idiopathic pulmonary fibrosis, heart 
disease, hypertension, diabetes, damaged disks, knee pain, 
hearing loss and vision problems.  It was noted that the 
veteran was not involved in any PTSD treatment.  Also, the 
examiner noted in a January 2006 examination that in the 
previous year his overwhelmingly negative reaction to 
interferon, which he was taking for lung disease, caused him 
to want to 'give up life.'  Overall, there was neither 
suicidal nor homicidal ideation.  

In addition, there is no evidence that the veteran engages in 
obsessional rituals which interfere with routine activities.  
The January 2006 VA examination report reflects that he 
specifically denied such behavior.  There is no description 
of obsessional rituals nor is there is any indication that 
any of his actions related to PTSD interfere with routine 
activities.  

The evidence does not show that the veteran speaks in a 
manner that is intermittently illogical, obscure, or 
irrelevant.  At the time of the veteran's December 2004 VA 
examination, he was considered more mentally focused than in 
the past.  He did ramble and tend to discuss how his health 
care had been mismanaged by VA, but he was capable of being 
redirected.  In January 2006, his speech was characterized as 
strong and aggressive but friendly.  Prosody was normal.  
Speech was logical and relevant, and his sensorium was sound.  

At no time has the medical evidence indicated that the 
veteran's PTSD is productive of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  The January 2006 examination 
report reflects that the veteran's present symptoms might 
have moderately increased due to depression and anxiety, 
possibly related to financial issues.  The examiner did not 
identify panic as a symptom of the veteran's PTSD.  He stated 
he did not ask the veteran, due to the dramatic nature of 
panic attacks and the demeanor of the veteran.  He noted the 
veteran had a tendency to amplify symptom severity.  The 
examiner pointed out that he was unable to get a picture of 
exacerbation of PTSD.  This examiner did not review the 
claims folder prior to the examination, but did review it in 
August 2007.  In an addendum, he noted that the veteran's 50 
percent disability rating for PTSD seemed accurate if not 
generous.  He did opine that, with the veterans being 
industrially impaired at an estimated 30 percent due to PTSD 
and 70 percent due to his other physical problems, the 
examiner would concur if the veteran were awarded a total 
rating for pension or a TDIU.  

As for overall functioning, the diagnoses on the December 
2004 examination were PTSD and dysthymic disorder with a 
Global Assessment of Functioning (GAF) score of 45.  It was 
noted that the veteran had withdrawn from most active 
management of his finances, though his overall arithmetic and 
computation skills appeared adequate.  He appeared to no 
longer have tolerance for the stress of keeping up with the 
details of his own finances.  He was alert and well-oriented.  
He did admit to forgetting names of his grandchildren, but on 
testing his memory was intact.  In the January 2006 
examination, the PTSD was described as moderately severe, 
with a GAF of 44.  Again, the examiner estimated that the 
physical impairment represented 70% of his industrial 
impairment, while 30% was due to PTSD.  

There is no indication that the veteran experienced near 
continuous panic or depression in the 2004 or 2006 report, or 
in the 2007 addendum.  This is an important distinction when 
differentiating between the criteria for a 50 percent rating 
versus a 70 percent rating.  Neither spatial disorientation 
nor impaired impulse control was noted.  The veteran's mood 
was described as depressed, but the examiners did not 
describe observing specific signs of panic or depression that 
affect the veteran's ability to function independently, 
appropriately and affectively.  In January 2006, depressed 
mood was conceded due to statements relating to medications.  

The competent medical evidence of record does not show that 
the veteran experiences a neglect of personal appearance or 
hygiene.  In both the January 2006 and December 2004 VA 
examination reports, the veteran was described as being 
dressed casually.  Hygiene was good and adequate.  

There is some evidence indicating that the veteran's PTSD 
prevents him from adapting to stressful circumstances such as 
work or a work-like setting.  In this regard, the Board notes 
that the veteran has been reported to have withdrawn from 
keeping up with his finances due to the stress of this task.  
He also was noted to have minimal social interaction.  
However, evidence indicates that he left his job with Estes 
Express in 1991 due to his heart problems, and there is no 
evidence that this departure was due to PTSD.  In 2006, the 
examiner noted there was no positive prognosis for employment 
due to his emotional and physical status, but explained that 
70 percent of his occupational impairment was physical and 30 
percent was due to PTSD.  This was reiterated by the examiner 
in the 2007 addendum.  

The veteran's VA examination reports suggest that he is 
somewhat isolative.  However, the evidence does not show that 
he has an inability to establish and maintain effective 
relationships.  While he sleeps in a recliner, separately 
from his spouse, this is because of his breathing problems, 
rather than alienation from his spouse.  He has maintained a 
long term marriage.  He reported he no longer walks his dog, 
but rather rides in a golf cart while the dog walks.  This is 
due to his physical problems.  

Also instructive in determining the veteran's overall level 
of functioning are the GAF scores assigned by examiners. GAF 
scores are based on a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.

The veteran was assigned GAF scores of 44 and 45 in the 
aforementioned VA examinations.  While the GAF scores are 
indicative of serious impairment, the record reflects that 
the veteran's manifestations of PTSD have not been more than 
moderately severe.  The veteran is not in significant 
treatment for his PTSD.  In addition, there is no official 
correlation between GAF scores and any particular rating; to 
the extent that the GAF scores are in conflict with the 
objective findings reported and discussed above, the Board 
places greater weight on the objective clinical findings.

In summary, while the evidence satisfactorily demonstrates 
symptomatology consistent with the 50 percent level, overall, 
the type and degree of symptomatology contemplated for the 70 
percent level are not more nearly approximated.  The Board is 
of course aware of the veteran's contentions concerning the 
severity of his service-connected symptomatology.  However, 
while the veteran is competent to report his symptoms, like 
all evidence his self reports must be evaluated in the light 
of the entire record.  The Board believes that the objective 
evidence of record is more probative than the veteran's 
statements in determining whether the criteria for the 70 
percent or higher rating are met or more nearly approximated.

Thus, the evidence pertinent to the period on appeal 
establishes that the impairment from the veteran's PTSD has 
more nearly approximated the reduced reliability and 
productivity required for a 50 percent rating.  A higher 
disability rating for PTSD is therefore not in order.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).




1151 claims

Legal Criteria

Compensation may be paid for a qualifying additional 
disability or qualifying death, not the result of the 
veteran's willful misconduct, caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran when the proximate cause of the disability or death 
was: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004. 69 Fed. 
Reg. 46426 (Aug. 3, 2004).  A review of the record reveals 
that the veteran's claim for compensation was received in 
June 2005.

For claims received by VA on or after October 1, 1997, in 
order for compensation for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
to be authorized, there must be actual causation not the 
result of continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished, unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  The additional disability 
or death must not have been due to the veteran's failure to 
follow medical instructions.  38 C.F.R. § 3.361 (2007).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
addition, the Board may consider regulations not considered 
by the agency of original jurisdiction if the claimant is not 
prejudiced by the Board's action in applying those 
regulations in the first instance.  VAOPGCPREC 16-92 (Jul. 
24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).

The RO considered 38 C.F.R. § 3.361 in its March 2006 
statement of the case.  The Board points out that this new 
regulation merely codified the existing statutory provisions 
of 38 U.S.C. § 1151.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

Analysis

An April 2005 VA audiological examination report shows that 
the veteran has a bilateral hearing impairment as defined in 
38 C.F.R. § 3.385, and VA treatment records reflect 
complaints of ringing or tinnitus beginning in January 2003.  
Thus, hearing loss and tinnitus are documented.  

The veteran was treated with gamma interferon for a condition 
diagnosed as idiopathic pulmonary fibrosis at VA from late 
2002 through 2003.  VA treatment records show that in 
February 2002, an examiner reviewed a chest X-ray film and 
noted an impression of interstitial disease.  A June 2002 
record notes that biopsy of the right middle lobe of the lung 
revealed diffuse interstitial fibrosis with mild patchy 
chronic inflammation.  The examiner provided a diagnosis of 
pulmonary fibrosis, and possible interstitial pulmonary 
fibrosis.  The treating doctor recommended treatment with 
gamma Interferon.  A July 2002 record prepared by a clinical 
pharmacist notes that the veteran had idiopathic pulmonary 
fibrosis.  The clinical pharmacist reported that a 
pulmonologist had requested gamma Interferon as the first-
line of treatment instead of steroids as steroids were 
usually more beneficial when a patient had a concomitant 
history of asthma and/or chronic obstructive pulmonary 
disease.

In August 2002, there was a diagnosis of pulmonary fibrosis 
of unclear etiology.  A September 2002 pulmonary record shows 
that the veteran's case was discussed at a pulmonary and 
critical care conference with several noted pulmonary 
physicians.  The end result of the conference was a consensus 
that the veteran had pulmonary fibrosis without a known 
etiology, not classic for idiopathic pulmonary fibrosis, but 
this was possible.  An October 2002 primary care note 
indicates that the veteran was on both Interferon and 
Prednisone for diffuse interstitial fibrosis.  

A January 2004 pulmonary record shows that the veteran had 
been treated since July 2003, for "questionable" pulmonary 
fibrosis.  It was then noted that there was no evidence of 
anything compatible with idiopathic pulmonary fibrosis in the 
veteran's records.  The VA doctor maintained that the leading 
diagnosis was DIP or RBILD.  He advised the veteran that he 
wanted to switch his medication because he did not feel as 
though the gamma Interferon was helping and that the steroids 
would likely be more advantageous.  The doctor told the 
veteran that gamma Interferon had now been proven not to be 
effective in a large clinical trial.  It was felt that it 
would not be the correct course of action for the veteran to 
remain on the gamma Interferon.  In an addendum, another VA 
doctor reported that she concurred, and also reported that 
with gamma Interferon being an unproven therapy for 
idiopathic pulmonary fibrosis and given that this diagnosis 
was not established in the veteran, a clinical trial of 
Prednisone was the most reasonable treatment course.  
Thereafter, records dated in February and April 2004 show 
that an assessment of patient appeared to be "DIP/RBILD."  It 
was reported that the veteran had become stabilized on the 
steroids.

The veteran underwent audiological evaluation in August 2005.  
He reported experiencing tinnitus since he had Interferon 
treatments.  The examiner opined that the veteran's hearing 
loss and tinnitus were not caused by acoustic trauma in 
service but rather were due to other health conditions and 
prior treatment with ototoxic drugs.  

At his hearing, the veteran testified that he was initially 
treated with the Interferon for lung cancer, and he was taken 
off of the drug when it was determined he did not have lung 
cancer.  

Based on this record, the Board remanded the case in August 
2007 and directed that the RO/AMC obtain an opinion as to 
whether VA was negligent in treating the veteran's lung 
disease, however variously diagnosed, with Interferon shots.  

A VA pulmonary examination report dated in August 2007 
reflects that the physician reviewed the claims folders.  He 
observed that the veteran was treated with gamma Interferon 
from late 2002 through 2003 for idiopathic pulmonary 
fibrosis.  It was noted this treatment was discontinued by a 
new pulmonologist in January 2004, and that this treatment 
was no longer considered for this condition.  The examiner 
opined that the decisions to begin and end Interferon were 
appropriate, given information available at the time.  The 
examiner opined it was less than 50 percent likely that the 
cause of any increase in disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance or fault on the part of VA in furnishing 
medical treatment.  

The veteran also underwent examination to determine the 
etiology of hearing loss and tinnitus in August 2007.  After 
reviewing the entire file, the examiner concluded that the 
cause of the veteran's hearing loss and tinnitus was not 
likely gamma Interferon treatments.  She observed that she 
could not resolve without resort to mere speculation that 
interferon shots affected his hearing.  Gamma Interferon was 
noted by this doctor as not widely known as an ototoxic drug 
and had not been fully researched.  Incidence of hearing loss 
occurred in 1% of patients with PEG-IFN/ribavirin combination 
therapy which is a different form of Interferon.  There was 
reportedly not enough research in literature concerning the 
ototoxicity of gamma Interferon to make any conclusions.  

Based upon the evidence of record, the Board finds 
entitlement to compensation for hearing loss and tinnitus as 
a result of gamma interferon treatment is not warranted.  The 
Board further finds that VA medical opinion by the pulmonary 
specialist dated in August 2007 is persuasive that treatment 
of the veteran's pulmonary condition with gamma Interferon 
was appropriate at the time.  Hearing loss and tinnitus were 
not the result of a VA failure to timely diagnose and 
properly treat an injury or disease, nor are they due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance or fault on the part of VA in 
furnishing medical treatment.  In addition, there is no 
indication that either disorder is due to an event not 
reasonably foreseeable.

To the extent that hearing loss and tinnitus have been 
attributed to interferon treatments by the examiner in April 
2005, the Board concludes that this opinion is less 
persuasive than that contained in the August 2007 audiology 
opinion that specifically states that gamma Interferon shots 
were not the cause of this veteran's tinnitus and hearing 
loss.  The Board finds the opinions of the VA examiners in 
August 2007 to be highly persuasive evidence that the current 
hearing loss and tinnitus are not due to Interferon shots he 
received at VA.  See Owens v. Brown, 7 Vet. App. 429 (1995).  
In this regard, the examiner in 2007 audiology opinion cited 
extensively to the record and noted additional reasons, 
including medical literature, for her conclusions.  The 
opinion took into consideration the April 2005 favorable 
opinion, was well-supported and not inconsistent with the 
facts.  

The Board finds the VA examiner's opinions in August 2007 to 
be highly probative evidence against the veteran's claim, as 
they were based on a review of the veteran's claims files and 
supported by sound rationale.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position)  There is no present hearing 
disability or tinnitus shown to have been proximately due to 
VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care, or an event not reasonably 
foreseeable.  

Although the veteran believes his hearing loss and tinnitus 
are due to gamma Interferon shots and thus due to VA error, 
medical evidence is generally required to address questions 
of medical causation.  Lay assertions concerning medical 
causation do not constitute competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claims.


							(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for PTSD is denied.

Compensation under the provisions of 38 U.S.C. § 1151 for 
bilateral hearing loss disability is denied.

Compensation under the provisions of 38 U.S.C. § 1151 for 
tinnitus is denied.


REMAND

In an August 2007 report of VA examination, the examiner 
opined that in-service acoustic trauma probably contributed 
to the veteran's hearing loss and tinnitus.  This report 
raises the issues of whether claims for service connection 
for bilateral hearing loss disability and tinnitus should be 
reopened and granted.  These issues are inextricably 
intertwined with the veteran's claim for a TDIU and must be 
addressed by the originating agency before the Board decides 
the TDIU issue.

In light of these circumstances, this case is REMANDED to the 
RO or the AMC, in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
any development it determines to be 
warranted.  

2.  Then, the RO or the AMC should 
adjudicate the issues of whether new and 
material evidence has been presented to 
reopen claims for service connection for 
tinnitus and bilateral hearing loss 
disability and if so whether the reopened 
claims should be granted.  The veteran 
should be informed of his appellate 
rights with respect to these 
determinations.

3.  If appropriate, the RO or the AMC 
should also readjudicate the veteran's 
claim for a TDIU.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued, 
and the appellant and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


